Citation Nr: 1514773	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  07-27 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for respiratory disability, claimed as a result of exposure to mustard gas.
 
2.  Entitlement to service connection for a heart disability, claimed as a result of exposure to mustard gas.
 
3.  Entitlement to service connection for bladder cancer, to include urothelial cancer, claimed as a result of exposure to mustard gas.
 
4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for keratitis.
 
5.  Entitlement to a rating in excess of 30 percent for lichen planus, tinea pedis, and onychomycosis.




REPRESENTATION

Appellant represented by:	David Minyard, Attorney 


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty including from October 2001 to September 2002.  He is shown to have had more than 21 years of additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2006, July 2009, and August 2013 by the Oakland, California, and Muskogee, Oklahoma, Regional Offices (RO) of the Department of Veterans Affairs (VA). 


REMAND

The Veteran has requested a videoconference hearing before the Board.  The Board notes that a November 2014 scheduled Board videoconference hearing was previously rescheduled as directed by a January 2015 remand as the Veteran filed notice that he would not be available for the original November 26, 2014, hearing date, and made a motion to reschedule.  38 C.F.R. § 20.700 (2014).

A review of the record shows that after the January 2015 remand, the Veteran and representative were notified by a letter dated January 23, 2015, that a new videoconference hearing date was scheduled for February 23, 2015.  A February 13, 2015, correspondence from the Veteran's representative was received that requested a new date for the videoconference hearing due to a scheduling conflict.

The Board finds that the good cause has been shown to reschedule the videoconference hearing before the Board due to the unavailability of the representative.  38 C.F.R. § 20.702(c)(2) (2014).  Therefore, additional action is required to provide the Veteran a videoconference hearing before the Board.   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge and notify the Veteran and representative of the date, time, and place of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

